DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2022 has been entered.

Response to Amendment
The amendment filed 06 January 2022 has been entered.
Claims 1, 5-7, 12, 24, and 26-39 remain pending in the application, wherein claims 1, 5, 12, 24, and 26 have been amended, claims 8-11, 21-23, and 25 have been canceled, and claims 32-39 are new.  The examiner acknowledges that no new matter has been introduced by these amendments.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 36 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 36 recites the limitation “wherein the at least one sublayer comprises the composite of tungsten carbide and the metal alloy” in lines 1-2.  Since claim 24 recites additional limitations pertaining to the at least one sublayer (i.e. wt% of carbide, thickness, and hardness) that are not recited in claim 36, it is not clear if the limitations recited in claim 24 are also required of the composite sublayer of claim 36.  In the interest of advancing prosecution, the disputed limitations will be considered to be not required because the description in paragraph 0043 refers to these qualities (i.e. wt% of carbide, thickness, and hardness) as “may be characterized” (i.e. optional).
Claim 37 recites the limitation “wherein the at least one sublayer comprises the oxide of aluminum, the oxide or magnesium, or the oxide of titanium” in lines 1-2.  Since claim 24 recites additional limitations pertaining to the at least one sublayer (i.e. thickness and hardness) that are not recited in claim 37, it is not clear if the limitations recited in claim 24 are also required of the oxide sublayer of claim 37.  In the interest of advancing prosecution, the disputed limitations will be considered to be not required because the description in paragraph 0044 refers to these qualities (i.e. thickness and hardness) as “may be characterized” (i.e. optional).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 12, 24, 27-31, 34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sista et al. (US PGPub. No. 2015/0240146, previously cited) in view of Kumar et al. (US PGPub. No. 2015/0147523, previously cited) and Duckworth et al. (US PGPub. No. 2011/0048809).
Claims 1, 12, and 24: Sista teaches a downhole tool used during drilling, completion, and production phases of obtaining hydrocarbons from a subterranean wellbore, such as a drill bit (i.e. the tool is exposed to wellbore production fluids) (paragraphs 0001-0002).  The downhole tool includes a layer of material over a body (i.e. the tool is a coated part, where a part having a surface has a coating disposed on the part) (paragraph 0009).  The coating may be a nitride or a boride (i.e. at least one sublayer disposed on the surface of the part, wherein the sublayer is a ceramic) (paragraph 0026), such as a chromium nitride (i.e. at least one sublayer comprising chromium) (paragraphs 0027 and 0030) with an Ra surface roughness of about 60-100 µin. (i.e. the sublayer has a topography that is a roughened surface texture) and a Vickers microhardness of at least about 1,600 HV0.3 (i.e. about 64 HRC) (paragraph 0031), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The hydrophobicity of a chromium nitride layer can be increased by performing a post-deposition annealing process at about 300-900 °C (paragraph 0032) (i.e. the chromium nitride plating is a thermally-diffused layer comprising a metal and N).  In addition to the nitride or boride material, the coating may be infused with a fluoropolymer such as polytetrafluoroethylene to enhance resistance to scale buildup and balling (paragraph 0038) (i.e. the coating is an anti-scale deposition coating).  Based on a general definition of infuse, the teaching of being infused with a fluoropolymer is considered to teach where the fluoropolymer is applied to the nitride or boride material (i.e. at least one sublayer) and allowed to permeate or penetrate at least partly into the nitride or boride layer.  One of ordinary skill in the art would reasonably consider that at least some fluoropolymer material may remain at the top surface without penetrating into the sublayer (i.e. the fluoropolymer material is a top layer disposed on a surface of the at least one sublayer such that the at least one sublayer is 
	In a related field of endeavor, Kumar teaches a coating applied to a surface of an article (i.e. a part) (paragraph 0049), such as a downhole safety valve, flow control valve, production tubing, etc. (paragraph 0050) (i.e. the coated part is exposed to wellbore production fluids) as an anti-scale, anti-deposition, low-friction, and/or anti-corrosion coating (paragraph 0049).  The coating includes a doped amorphous diamond like carbon material or a low surface energy material such as a fluoropolymer, etc., or a combination of any of these (paragraph 0020) (i.e. at least one top layer comprising a polymer that is a fluoropolymer).  Kumar teaches that a layer of silicon, chromium, titanium, zirconium or their alloys (e.g. the chromium nitride taught by Sista as outlined above) may be used between the substrate and the doped diamond like carbon coating to improve adhesion between the substrate and the coating (paragraph 0038).  Kumar further teaches that the fluoropolymer and the doped amorphous diamond like carbon can be deposited on a textured surface (paragraphs 0025 and 0046).  Various methods can be used to form the surface texturing including chemical/electrochemical etching processes, etc. (paragraph 0040-0041) (i.e. before depositing the top layer, the surface including the sublayer may be etched).
As Sista and Kumar both teach a coating that may be used on downhole parts, where the coating includes chromium and a top layer of a fluoropolymer, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sista to include where the top layer is deposited on a textured surface and wherein the surface texturing can be formed by etching as taught by Kumar because this is considered to be conventionally known for applying a top layer of a fluoropolymer to a downhole part, and one would have had a reasonable expectation of success.  However, Sista and Kumar do not teach where a surface of the top layer is further treated.

As Sista, Kumar, and Duckworth all teach downhole tools, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coating and coated part of Kumar-modified Sista by including where the exterior of moving parts of downhole tools is lubricated with a grease (i.e. the surface is treated with an organic acid) as taught by Duckworth because the grease sustains the useful life of such parts, including surface coating materials, and subsequently extends the duration of the drilling operation (Duckworth, paragraph 0006), and one would have had a reasonable expectation of success.
Claims 6 and 27: Sista teaches where the coating includes a nitride or boride material and a fluoropolymer material, and these materials are considered to be insoluble with each other (i.e. the coating has multiple, non-soluble phases).
Claims 7 and 28-29: Sista teaches that the coating may be infused with a fluoropolymer such as polytetrafluoroethylene to enhance resistance to scale buildup and balling (paragraph 0038).  As outlined above regarding instant claim 1, this is considered to teach a top layer that has a fluoropolymer.  Kumar teaches that the low surface energy material (i.e. top layer) include fluoropolymers, etc., and examples of fluoropolymers are polytetrafluoroethylene, perfluoroalkoxy, fluorinated ethylene propylene, etc. (paragraph 0025).
Claim 30: Sista teaches where the body (i.e. the surface of the part) may be a metal, a metal alloy, a ceramic, or a composite material such as cobalt-cemented tungsten carbide (paragraph 0025).  Kumar teaches that the substrate may be polymers, metals such as iron, chromium, nickel, titanium, cobalt, or combinations thereof (i.e. steel, nickel alloy, cobalt alloy, a composite of a metal alloy and a polymer, etc.) (paragraph 0026).
Claim 31: Sista teaches where the chromium nitride layer of the coating may be both hydrophobic and oleophobic under downhole conditions (paragraph 0029).  Kumar teaches that the surface texture of the coating can increase the hydrophobicity of the coating (paragraph 0018) for a better anti-scale surface, low friction surface, and anti-corrosion surface (paragraph 0019).
Claim 34: Sista teaches where the hydrophobicity of a chromium nitride layer can be increased by performing a post-deposition annealing process at about 300-900 °C (paragraph 0032) (i.e. the chromium nitride plating is a thermally-diffused layer comprising a metal and N).  
Claim 38: Duckworth teaches that the grease composition (i.e. the surface treatment as outlined above) may include 12-hydroxy stearic acid, etc. (paragraph 0046).
Claim 39: Sista teaches the hydrophobicity of a chromium nitride layer can be increased by performing a post-deposition annealing process at about 300-900°C (paragraph 0032) (i.e. the chromium nitride plating is a thermally-diffused layer comprising a metal and N). Duckworth .

Claims 5, 26, 32-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sista et al. (US PGPub. No. 2015/0240146, previously cited) in view of Kumar et al. (US PGPub. No. 2015/0147523, previously cited) and Duckworth et al. (US PGPub. No. 2011/0048809) as applied to claims 1 and 24 above, and further in view of Jin et al. (US PGPub. No. 2011/0220348, previously cited).
Claims 5 and 26: The teachings of Sista in view of Kumar and Duckworth regarding claims 1 and 24 are outlined above.  Sista teaches a downhole tool (paragraph 0001-0002) with a nitride or boride coating such as chromium nitride (paragraphs 0026-0027) and infused with a fluoropolymer to enhance resistance to scale buildup and balling (paragraph 0038).  Kumar teaches an anti-scale, anti-deposition, low-friction, and/or anti-corrosion coating applied to a surface of an article (i.e. a part) (paragraph 0049), such as a downhole safety valve, flow control valve, production tubing, etc. (paragraph 0050) (i.e. the coated part is exposed to wellbore production fluids).  The coating includes a doped amorphous diamond like carbon material or a low surface energy material such as a fluoropolymer, etc., or a combination of any of these (paragraph 0020) (i.e. at least one top layer that includes a fluoropolymer).  Kumar teaches that a layer of silicon, chromium, titanium, zirconium or their alloys (e.g. the chromium nitride taught by Sista) may be used between the substrate and the doped diamond like carbon coating to improve adhesion between the substrate and the coating (paragraph 0038).  Duckworth teaches where the exterior of moving parts of downhole tools is lubricated with a grease (paragraphs 0003-0004) because the grease sustains the useful life of such parts, including surface coating materials, and subsequently extends the duration of the drilling 
In a related field of endeavor, Jin teaches the use of coatings to reduce friction, wear, corrosion, erosion, and deposits on oil and gas well production devices (i.e. a part exposed to wellbore production fluids) (paragraph 0002), wherein the coating includes one or more ultra-low friction layers, and one or more buttering layers interposed between the hardbanding and the ultra-low friction coating (i.e. one or more sublayers between the substrate and the top coat) (paragraph 0052).  One of the materials with an ultra-low coefficient of friction include diamond-like carbon coatings (paragraph 0283) which may be an amorphous diamond like carbon (paragraph 0280).  Jin further teaches that buttering layers can provide enhanced toughness, enhanced load carrying capacity, inhibits diffusion from the base material or hardbanding into the outer coating, and/or minimizes residual stress absorption (paragraph 0260).  A nickel-based alloy may be used as a buttering layer and may be formed as an electroless nickel plating (paragraph 0293).  Low phosphorus electroless nickel used as a buttering layer can have hardness ranges from 60-70 RC (i.e. 60-70 HRC) (paragraph 0293), which overlaps the claimed range of at least 50 HRC and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Nickel boron (i.e. Ni3B) may be used as an underplate for metals that require firing for adhesion (i.e. the buttering sublayer may include Ni3B precipitated in bulk electroless nickel plating), and NiP amorphous matrix may also include a dispersed second phase such as electroless NiP matrix with hBN particles dispersed within the matrix (i.e. BN reinforced electroless nickel plating) (paragraph 0293).

Claim 32: Jin teaches where a nickel-based alloy may be used as a buttering layer and may be formed as an electroless nickel plating (paragraph 0293).  Low phosphorus electroless nickel used as a buttering layer can have hardness ranges from 60-70 RC (i.e. 60-70 HRC) (paragraph 0293), which overlaps the claimed range of at least 50 HRC.  See MPEP § 2144.05.  Jin teaches that a NiP amorphous matrix may also include a dispersed second phase, such as diamond or boron nitride (paragraph 0293).  Jin also teaches where diamond, diamond-like-carbon (“DLC”), and boron nitride are super-hard materials (paragraph 0278), which renders as an obvious variant to one of ordinary skill in the art that DLC may be a dispersed second phase instead of the example of diamond taught in paragraph 0293.  Types of DLC include metal-containing DLC, such as Si-DLC (i.e. a diamond-like-carbon with silicon, which may be considered a silicon carbide; i.e. the electroless nickel plating is has a dispersed second phase of a silicon carbide (SiC) or carbide as a super-hard material, which is considered to reinforce the nickel plating) (paragraph 0279).  
Claims 33 and 35: Jin teaches where a buttering layer may be a carbide, etc., of iron, etc. (paragraph 0260), which may be formed by carburizing (paragraph 0296).  This is considered to teach a thermally diffused layer (due to the process of carburizing as would be known to one of ordinary skill in the art) that includes iron carbide (i.e. MxCy; i.e. a carbide of iron is Fe3C).
Claim 36: Jin teaches where a buttering layer may be a carbide of tungsten (i.e. tungsten carbide), selected metal alloys, or combinations thereof (paragraph 0260) and may be multi-layered (paragraph 0285) (i.e. a composite of one of the selected metal alloys and tungsten carbide would have been obvious to one of ordinary skill in the art).  The thickness of each layer may be 0.001-5000 µm, which overlaps the claimed range for thickness.  See MPEP § 2144.05.  It would have been obvious to one of ordinary skill in the art that these layer thicknesses would result in a percent of carbide that overlaps the claimed range (e.g. a layer of 100 µm of tungsten carbide and a 0.001 µm layer of a nickel-based alloy as the composite layer).  Jin teaches that the hardness of buttering layers should be greater than 400 Hv (i.e. >41 Rockwell harness C), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 37: Jin teaches where the buttering layer may be an oxide, etc., of aluminum, titanium, etc. (paragraph 0260).  The thickness of each layer may be 0.001-5000 µm, which overlaps the claimed range for thickness.  See MPEP § 2144.05.  Jin teaches that the hardness of buttering layers should be greater than 400 Hv (i.e. >41 Rockwell harness C), which overlaps the claimed range.  See MPEP § 2144.05.

Response to Arguments
Applicant’s amendments to claims 5 and 26 have overcome each and every indefiniteness previously set forth in the Final Office Action mailed 06 July 2021.  The rejection of claims 5 and 26 under 35 U.S.C. 112(b) has been withdrawn.  However, a new ground(s) of rejection under 35 U.S.C. 112(b) has been presented regarding claims 36 and 37, as outlined above.
Applicant’s arguments, see p. 8-9, filed 06 January 2022, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new et al. (US PGPub. No. 2015/0240146, previously cited) in view of Kumar et al. (US PGPub. No. 2015/0147523, previously cited) and Duckworth et al. (US PGPub. No. 2011/0048809) and further in view of Jin et al. (US PGPub. No. 2011/0220348, previously cited), as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stein et al. (US PGPub. No. 2009/0011252) teaches surface coatings to improve the service lives and friction coefficients of workpieces and material wherein a topcoat layer is applied by plasma vapor deposition in the presence of a carbon- or silicon-containing reaction gas such as methyl trichlorosilane (i.e. the surface of the topcoat is considered to be treated with methyl trichlorosilane).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784